-    .




                         E                          GENERAL
                                   OF       EXAS




Mr. Ii. R, Nieman, Jr.                              Opinion No.   W-844
Executive Director
State Building Commission                           Re:   Location of
State Office Building                                     Boundaries of the
Austin ,l, Texas                                          State Capitol
                                                          Grounds as outlined
                                                          by S.B. 437, Ch. 313,
Dear Mr. Nieman:                                          55th Deg., R.S.
           You have requested an opinion of                this office   con-
cerning a clarification   and deflnitlon   of             the boundaries of
the Capitol grounds as outlined by Section                 1 of Senate Bill
437, Acts of the 55th Legislature,     Regular             Session,   1957,
Chapter 313, page 758, codified    as Article              86lb, Vernon's
Penal Code.
            As stated by you, the purpose of the request is to
avoid encroachment on the Capitol grounds, as defined by Ar-
ticle  86lb, when the State Building Commission undertakes to
landscape the area north of the Capitol and located between
the Supreme Court Building and the State Office Building.     The
"landscaping"    is to consist of "walks, planting, sprinkler
systems, ,lights,   etc."
               Section       1 of Article   86lb,   Vernon's   Penal Code,
provides:
                'Section    1. It shall be unlawful, without
         the prior express consent of the Legislature,
         for any officer      of this state or any employee
         thereof or any other person to construct,            build,
         erect or maintain any building,         structure,    memori-
         al,  monument,     statue,  concession   or  any   other
         structure     including creation of parking areas
         or the laying of additional        paving on any of the
         grounds that surrounded the State Capitol on
         January 1, 1955, and which grounds were then
         bounded by Eleventh, Brazos, Thirteenth and Colo-
         rado Streets,      in the City of Austin, Texas, whether
         such land lay inside or outside the fence enclosing
         part of the grounds; provided, however, that paved
         access and underground utility installations             may
Mr. H. R. Nieman, Jr.,      page 2 (~~-844)

      be constructed   and maintalned; provided
      further,  that the provisions   of this Act
      shall not apply to the Supreme Court Bulld-
      ing, according to the approved plans dated
      October 29, 1956, nor to the State Office
      Building,  according to the approved plans
      dated November, 1956. ”
            The work contemplated in your request necessitates
the definite    location   of the boundary line of the area bounded
by Thirteenth Street In order to comply with the purpose of
the subject statute.       We are aware of the decisions       which hold
that there Is a presumption that title          extends to the center
line of a street when the description         calls for a boundary by
street name. As indicated,         these decisions    involved title    ques-
tions,   an issue not present In this situation.           In addition,   the
purpose behind the presumption, i.e.,         to avoid and discourage
separate ownership of narrow strips of land, State v. Arnlm, 173
S.W.2d 503 (Tex.Civ.App.,       error refused,    w.o.m. 19431 has no
application    here.    We therefore    do not feel that this’presump-
tion is controlling      in answering your request.
          It is our opinion that when the Legislature   used the
phrase “bounded by” they intended to describe the land up to
the named streets.   It manifestly  was the purpose of the Legls-
lature to prohibit  further construction  upon the grounds which
were then landscaped and being maintained.
             Section   6 of Article   861b of Vernon’s   Penal Code
provides :
             “Sec. 6. The fact that the Capitol grounds
      were planned to furnish a landscaped area suffi-
      cient to set off the massive granite building and
      that this attractive       setting would be destroyed
      by conversion of the grounds to parking lots,          or
      erection    of structures    of any kind that would nec-
      essarily    result in reducing the space needed to
      surround a building of the size of the Capitol,           and
      the further fact that this building is not simply
      an office    building,    to be closely   surrounded and
      hemmed in and obscured by brick and concrete,          but
      a symbol of and the habitation         of the state govern-
      ment which should remain In its green setting of
      native trees and flowers so that the.,,citlzens        of
      Texas can take pride in their Capitol when they
      visit   it, creates an emergency and an imperative
      public necessity       that the Constitutional    Rule re-
      quiring bills     to be read on three several days in
      each House be suspended; and said Rule is hereby
Mr. H. R. Nieman, Jr.,   page 3 (~~-844)

     suspended, and this Act shall be in effect   f;om
     and after its passage, and It Is so enacted.
     (Emphasis added.)
           This section indicates that the Legislature was con-
cerned with, and Intended to prevent, a reduction of the Capitol
grounds then landscaped,  and not with land which subsequently
might come within the control of the State.
                              SUMMARY
           The boundaries of the Capitol grounds as
     defined,in    Section 1 of Article 861b of Vernon's
     Penal Code consist of the South line of Thirteenth
     Street,    the West line of Brazes Street,  the North
     line of Eleventh Street,    and the East line of
     Colorado Street.
                                           Yours very truly,
                                           WILL WILSON
                                           Attorney General of Texas


                                           By   @yxuA
                                                 Robert H. Walls
                                                 Assistant
RHW:bh
APPROVED:
OPINIONCOMMITTEE
W. V. Geppert, Chairman
Thomas Burrus
James R. Irlon   III
REVIEWEDFOR THE ATTORNEYGENERAL
BY:
       Leonard Passmore